NO.
12-05-00400-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
DONALD MEADOWS,        §                      APPEAL FROM THE 114TH
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §                      SMITH
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
            Donald
Meadows appeals his conviction for robbery. 
Appellant’s counsel filed a brief in compliance with Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  We affirm.
 
Background
            Appellant
was charged by indictment with aggravated robbery and pleaded “not guilty.”  The matter proceeded to a jury trial, and the
jury found Appellant guilty of the lesser included offense of robbery.  The jury assessed punishment at eleven years
of imprisonment.  This appeal followed. 
 
Analysis
pursuant to Anders v. California
            Appellant’s
counsel filed a brief in compliance with Anders and Gainous,
stating that she has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible
error and that there is no error upon
which an appeal can be predicated.  From
our review of Appellant’s brief, it is apparent that his counsel is well
acquainted with the facts in this case. 
In compliance with Anders, Gainous, and High
v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978), counsel’s brief
presents a chronological summation of the procedural history of the case and
further states that counsel is unable to raise any meritorious issues for
appeal.1  We have likewise reviewed the record for
reversible error and have found none.
 
Conclusion
            As
required by Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991), Appellant’s counsel has moved for leave to withdraw.  We carried the motion for consideration with
the merits of the appeal.  Having done so
and finding no reversible error, Appellant’s counsel’s motion for leave to
withdraw is hereby granted and the trial court’s judgment is affirmed.
 
 
 
Opinion
delivered December 1, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)




1 Counsel for Appellant certified that she would
provide Appellant with a copy of the brief. 
On June 21, 2006, this court notified Appellant of his right to file a
pro se brief and informed him of the deadline for filing the brief.  The time for filing such a brief has expired
and we have received no pro se brief.